Citation Nr: 1621845	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  14-04 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for service connection for diabetes mellitus.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for right lower extremity peripheral neuropathy, as secondary to diabetes mellitus.

4.  Entitlement to service connection for left lower extremity peripheral neuropathy, as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to December 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes that on his VA Form 9 received in February 2014, the Veteran did not indicate a desire for a Board hearing; nor did he state that he did not wish to have a Board hearing.  However, the Board notes that the Veteran was advised of his option for a Board hearing in his September 2013 Statement of the Case (SOC) as well as in the VA Form 9.  Following certification to the Board, the Veteran was also advised by the Board in August 2015 that he had 90 days from the date of the letter or until the Board issues a decision to submit additional argument or evidence.  However, to date, the Veteran has not submitted any correspondence regarding a request for a hearing.  In addition, the Veteran's representative submitted written argument on the Veteran's behalf in March 2016.  Therefore, the Board concludes that the Veteran does not want a hearing and it may decide this appeal without affording the Veteran an additional opportunity to request a hearing.

The issues of service connection for diabetes mellitus, right lower extremity peripheral neuropathy, and left lower extremity peripheral neuropathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  In an April 2009 rating decision, the RO denied a claim of service connection for diabetes mellitus; the Veteran did not appeal the rating decision, and no new and material evidence was submitted within one year of the rating determination. 
 
2.  The additional evidence presented since the RO decision in April 2009, pertaining to service connection for diabetes mellitus, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 2009 rating decision denying service connection for diabetes mellitus is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).
 
2.  New and material evidence has been received to reopen the claim of service connection for diabetes mellitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§3.102, 3.156(a), 3.159, 3.326(a).  In this case, as this matter is being reopened and remanded, no discussion of VA's duties to notify and assist is warranted.



New and Material Evidence

The Board recognizes that the RO effectively reopened the previously denied claim of service connection for diabetes mellitus by deciding the claim on the merits in the September 2013 Statement of the Case (SOC).  Irrespective of the RO's action, however, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed Cir 2001).

Service connection for diabetes mellitus was denied in an April 2009 rating decision, on the grounds that there was no evidence that the Veteran had been "on the ground in Vietnam," diagnosed with diabetes in service, or that his diabetes manifested to a compensable degree within one year of military discharge.  The Veteran did not appeal the denial of his claim and the April 2009 rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the evidence, although not its weight, is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The evidence received since the April 2009 rating decision includes a January 2011 buddy statement from D.M., who stated that he served with the Veteran in 1970 in Vietnam, and that the Veteran was rotated in-country in support of land-based military flight operations.  This evidence is new as it was not previously of record and not previously considered.  It is also material as it pertains to an unestablished fact of the claim that was previously lacking, in-country service in Vietnam.  This evidence is neither cumulative nor redundant and for the purposes of reopening only, raises a reasonable possibility of substantiating the claim.  Therefore, the claim is reopened.  For reasons described below, however, this reopened claim must be remanded.


ORDER

New and material evidence has been received to reopen a claim for service connection for diabetes mellitus.


REMAND

Regarding the claim of service connection for diabetes mellitus, the Veteran's claim  is that his diagnosed disability is due to Agent Orange exposure.  To that end, he has indicated that he was exposed to herbicides while in Da Nang, Vietnam in 1970.  On his February 2014 VA Form 9, the Veteran indicated that while serving aboard in USS Shangri La (CVS-38), he states that he made two trips into Da Nang in the course of his duties as an aircraft mechanic.  During each line period, his squadron would deploy to two operating stations, Subic Bay and Da Nang.  The Veteran indicated that he deployed to Da Nang during one of the line periods in 1970.  During his next line period, he received orders to be stationed in Japan and was to catch a flight from Da Nang Air Base.  The Veteran was in receipt of the National Defense Service Medal, the Vietnam Service Medal, and the Vietnam Campaign Medal.  However, these medals were awarded to soldiers who provided support for the Vietnam War, and do not, by themselves, establish that the Veteran served within the borders of the Republic of Vietnam.

The Veteran's service personnel records have been obtained and included in the claims file for review.  The claims folder also contains a report from the Personnel Information Exchange System (PIES) dated January 2007 that they were unable to determine from the Veteran's personnel record whether or not he had in-country service in Vietnam, and that the units the Veteran was attached to were not credited with Vietnam service.  The report also indicated that the USS Shangri La was in the official waters of Vietnam from April 1970 to September 1970.  The RO did not attempt to verify the Veteran's contentions via the U.S. Army and Joint Services Records Research Center (JSRRC) or Marine Corps of National Archives and Records Administration (NARA) because in a June 2011 Formal Finding by the RO, it found that information provided by the Veteran was insufficient to allow for a search.  

However, the record reflects that the Veteran submitted a January 2011 buddy statement from D.M., who stated that he served with the Veteran on the USS Shangri La as a member of Navy Aviation Squadron VAH-10.  He indicated that the squadron operated and supported flight operations from their ship and land based maintenance facilities located in Subic Bay, Philippines, and Da Nang, Vietnam.  Maintenance personnel were rotated from the ship to land based facilities every 30 days or as needed, and the Veteran was rotated in-country to Vietnam.

Additionally, there is no indication that the ship's deck logs, which would show where the ship docked, whether it traveled through inland waterways, or whether personnel stepped foot in Vietnam, have been obtained.  As such, the AOJ should take the necessary steps to verify the Veteran's purported in-country service in Vietnam in 1970, as described above.  

Regarding the claims for service connection for peripheral neuropathy, the Veteran's claim is that his peripheral neuropathy of the right and left lower extremities are secondary to his diabetes mellitus.  Also, VA treatment records and a June 2014 VA diabetes mellitus examination note that the Veteran has diabetic peripheral neuropathy.  Therefore, the Board finds that these claims are inextricably intertwined with his claim for service connection for diabetes mellitus and must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following action:

1.  Request from the JSRRC, as well as any other appropriate facility(ies), verification of the Veteran's exposure to herbicides during his service aboard the USS Shangri La during 1970.  Additionally, seek verification with respect to whether members of the Veteran's Navy Aviation Squadron, or any members of the Veteran's ship, would be sent to operate and support flight operations from land based maintenance facilities located in Da Nang, Vietnam.  

Such research should include review of the complete ship history and deck logs for the USS Shangri La during this period and/or other relevant documentation of the ship's operations.  If any such records are unavailable, a formal finding of unavailability should be made and associated with the claims file.

Follow up on any requested or recommended action(s).  Also, prepare of a report documenting the results of the verification efforts for the record.

2.  After completing the above actions, and any other
development as may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A.C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


